Citation Nr: 1312688	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability, to include lumbago and arthritis.

2.  Entitlement to service connection for skin disability, claimed as skin rash, to include as secondary to herbicides exposure.

3.  Entitlement to service connection for stomach disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), to include as secondary to herbicides exposure.

4.  Entitlement to service connection for a genitourinary disorder, to include a kidney stone and residuals of bladder cancer (claimed as a kidney disorder), to include as secondary to herbicides exposure.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicides exposure.

7.  Entitlement to service connection for sinusitis, to include as secondary to herbicides exposure.

8.  Entitlement to service connection for arthritis, other than of the lumbar spine and right hand.

9.  Entitlement to a compensable evaluation for bilateral hearing loss.

10.  Entitlement to a compensable evaluation for right hand disability (rated as residuals of a laceration to the right middle, ring and little fingers).

11.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran has timely initiated the appellate process with respect to the above issues.

The Veteran testified at a Board hearing before the undersigned in October 2012; a transcript of that hearing is associated with the claims file.

In this case, the Veteran initially also appealed his claim to reopen service connection for tinnitus and claim of service connection for PTSD.  Those two disorders were awarded service connection in a May 2010 rating decision during the pendency of the appeal and therefore the Board considers those claims fully satisfied at this time.  The Board will address the initial increased evaluation claims for PTSD and tinnitus in the REMAND section of this decision.

Additionally, the Veteran also initiated the appellate process with respect to claims for service connection for bladder cancer and hypertension.  However, in a May 2010 correspondence, the Veteran withdrew those claims.  The Board considers those claims withdrawn despite the fact that the Veteran later attempted to cancel his withdrawal of those claims four months later in a September 2010 correspondence.  By September 2010, more than one year had passed from notification of the adverse rating action.

Notwithstanding that the Veteran withdrew his bladder cancer claim, the Board has exercised its discretion on appeal in this case and has taken jurisdiction over a broad claim for a genitourinary disorder, which is construed in this case to encompass both a kidney and bladder disorder.  Accordingly, the Board has recharacterized that issue on appeal as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Unfortunately, the Board finds that no other claim of record reasonably also encompasses a claim of service connection for hypertension and the Veteran clearly has withdrawn that claim in the May 2010 correspondence.  Accordingly, the Board construes the September 2010 correspondence to be a new claim to reopen service connection for hypertension.  

Thus, the issue of whether new and material evidence has been received in order to reopen service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The lumbar spine, skin, stomach, genitourinary, sinusitis, left ear hearing loss, right hand disability, PTSD and tinnitus claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, type II.

2.  The Veteran served aboard the U.S.S. Keppler during the period of October 1971 to December 1971, during which time that vessel was shown, in deck logs, to be operating in 24-30 feet of water, with a mud, sand or shell bottom, within close proximity to a beach and creek/river mouth of the Republic of Vietnam.

3.  By resolving doubt in favor of the Veteran on the basis of the evidence of record in this case, the Board finds that the Veteran was likely exposed to the brown or inland waters of the Republic of Vietnam during his period of service aboard the U.S.S. Keppler.

4.  The Veteran does not have arthritis in an anatomical region or joint, other than in his lumbar spine and right hand.

5.  Bilateral carpal tunnel syndrome did not originate in service or until years thereafter, and is not otherwise etiologically related to service or to service-connected disability.


CONCLUSIONS OF LAW

1.  By resolving doubt in favor of the Veteran, diabetes mellitus, type II was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for establishing service connection for arthritis other than of the lumbar spine and right hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  The criteria for establishing service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claim of service connection for diabetes mellitus, given that the Board is granting that claim as discussed below, further discussion of VCAA with regards to that issue is no longer required at this time.

With respect to the arthritis and bilateral carpal tunnel syndrome claims, the Veteran was sent a letter in May 2008 that provided information as to what evidence was required to substantiate those claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify for the claims herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This avenue is available only for those disorders recognized by VA as "chronic."  See 38 U.S.C.A. § 1101 (West 2002); Walker v. Shinseki,708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Diabetes Mellitus, Type II

Review of the Veteran's treatment records from throughout the appeal period document that the he has been diagnosed with diabetes mellitus, type II.  The Veteran's service treatment records do not demonstrate a diagnosis of such during military service, nor was he diagnosed with diabetes until many years after service.  Therefore, the Board cannot award service connection in this case on that basis.  See 38 C.F.R. § 3.309(a).

The Board, however, notes that diabetes mellitus, type II, is a presumptive disorder associated with exposure to herbicides.  See 38 C.F.R. § 3.309(c).  The issue in this case is whether the Veteran was exposed to herbicides during military service; by resolving doubt in favor of the Veteran, the Board finds such should be answered in the affirmative on the evidence of record in this case.

On appeal, the Veteran has asserted that he was exposed to herbicides during military service.  He stated that he served aboard the U.S.S. Keppler during his time in military service, and was a "River Rat."  He stated in numerous statements that his ship operated in a river.  The Veteran indicated that he was exposed to herbicides, particularly Agent Orange, because he was in "brown water" close to the shores of the Republic of Vietnam, and because his ship had to use water from around the shores to drink, bathe and cook with because the condensers in his ship broke.  He submitted an October 2007 statement from a fellow crewmember, R.J., who stated that the U.S.S. Keppler's main condenser used for cooking and crew water leaked and injected seawater would leak through the skin of the condenser to the freshwater side.  He further corroborated that the crew was forced to use seawater to cook with, bathe, and drink; he stated that the water was brackish and had a chemical taste and smell to it.

The Veteran additionally submitted deck logs from the U.S.S. Keppler from October 1971 to December 1971, during which the Veteran served aboard that ship.  The Board notes several entries in those deck logs have been highlighted, but the Board specifically notes that generally the U.S.S. Keppler is shown to be operating in or anchored in 4 to 5 fathoms of water with a mud, sand and shell bottom, approximately within 3 to 5 miles of a beach and river/creek mouth.  The Board takes judicial notice that a fathom is 6 feet of water, equating to approximately 24 to 30 feet of water in close proximity to a creek/river mouth and the beach.  

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b, service in the Republic of Vietnam means service in country or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam. 

These regulations show that VA acknowledges the widespread use of tactical herbicides, such as Agent Orange, by the United States military during the Vietnam War and has extended a presumption of herbicide exposure to any Veteran who served on the ground or on the inland waterways of the Republic of Vietnam between January 9, 1962, and May 7, 1975.  This policy represents VA's interpretation of the statutory phrase "served in the Republic of Vietnam" found at 38 U.S.C. § 1116(a)(1).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  This policy is grounded in the fact that aerial herbicide spraying was used within the land boundaries of Vietnam to destroy enemy crops, defoliate areas of enemy activity, and create open security zones around U.S. military bases. 

However, a legal challenge to VA's interpretation was brought before the United States Court of Appeals for Veterans Claims (Court) in Haas v. Nicholson in 2006.  The case sought to further extend the presumption of exposure to U.S. Navy Veterans who served aboard ships operating on Vietnam's offshore waters.  The Court held that the presumption of exposure should be extended to such U.S. Navy Veterans.  VA filed an appeal on that decision and implemented a stay on adjudicating the numerous new claims resulting from it.  In 2008, the United States Court of Appeals for the Federal Circuit, in Haas v. Peake, reversed the Court decision and held that VA's policy of extending the presumption only to those Veterans who served on the ground or on the inland waterways of Vietnam was a reasonable and valid statutory interpretation.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008). 

In this case, the Board resolves doubt in favor of the Veteran.  The Board notes that the deck logs demonstrate that the Veteran was in 24-30 feet of water in close proximity to both a beach and a creek/river mouth; the Board therefore finds that the Veteran's ship in this case was likely exposed to the inland waters of the Republic of Vietnam due to the shallow waters in which the Veteran's ship operated as well as the proximity in which it operated with respect to the shore and a river/creek mouth.  Additionally, the deck logs demonstrate that the ship anchored in areas with a mud or shell bottom; such conditions additionally lead the Board to find it more likely that the Veteran was exposed to the inland, or brown, waters of the Republic of Vietnam.  

Moreover, the Board finds that the Veteran is competent and credible to state that he was exposed to water that may have potentially contained herbicide runoff.  Such a claim is bolstered in this case by his fellow crewmember's October 2007 indicating that the condenser on the vessel leaked and that the water used to cook, bathe and drink tasted and smelled of chemicals.  

The foregoing evidence, when aggregated and weighed together, brings the probative value of the evidence into at least equipoise with respect to whether the Veteran's vessel either operated in or was exposed to the inland, or brown, waters of the Republic of Vietnam.  As the evidence appears to be at least in equipoise, the Board must resolve benefit of the doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).

Accordingly, as indicated under Haas, because the Board has resolved doubt that the Veteran was exposed to the brown or inland waters of the Republic of Vietnam, the presumption of exposure to Agent Orange and other herbicides should be extended to the Veteran in this case.  See Haas, supra; 38 C.F.R. § 3.307(a)(6)(iii).

As the Veteran is presumed to have been exposed to herbicides during service, the Board finds that service connection for diabetes mellitus, type II, is warranted in the case due to that presumption of exposure to herbicides and eventual diagnosis of diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309; see also Haas, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Arthritis other than Lumbar Spine and Right Hand

On appeal, the Veteran averred that he should be awarded service connection for arthritis.  In his October 2012 hearing, however, the Veteran stated that the two places that he has arthritis are in his lumbar spine and right hand.  When asked specifically if he had it in any other joints, the Veteran responded, "Not really that I can really see.  These two are the worst spots."  The Veteran entire complaints regarding arthritis, including having to take anti-arthritic medications, came in relationship to either his lumbar spine or residuals of the lacerations on his right hand.

The Board has reviewed all private and VA treatment records in the claims file.  Those treatment records do not demonstrate any treatment for, diagnosis of, or x-ray evidence of arthritic conditions of anatomical regions or joints other than the Veteran's right hand and lumbar spine.  

While the Board acknowledges the Veteran's statements that he believes that he has arthritis of other parts of his body, the Veteran is not competent to self-diagnose arthritis, which is only visibly confirmed through x-ray evidence.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that a layperson might be competent to diagnose a disorder, but leaving the determination of whether a particular disorder is susceptible to lay diagnosis to VA).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012) (noting that x-ray evidence of arthritis is generally required for diagnosis and evaluation of arthritis under the Rating Schedule).

Thus, while the Veteran has asserted that he has arthritis, he is not competent to self-diagnose that disorder.  The Veteran has stated that he has been told he has arthritis and is medicated for arthritis of his lumbar spine and right hand.  Arthritic conditions in those joints have been shown in the record.  Unfortunately, there is no other objective or competent evidence of arthritic conditions in any other joints or anatomical regions other than the lumbar spine and right hand.  

The Board notes that those arthritic conditions of the lumbar spine and right hand will be dealt with in subsequent parts in the REMAND section of the decision, where arthritis is contemplated as part of the evaluation of the Veteran's right hand disability and as a potential service-connectable disorder with regards to the lumbar spine.

In sum, as the Veteran's own lay statements admit that he has only had arthritis in his lumbar spine and right hand, and because the Veteran is not competent to self-diagnose arthritis and no other competent evidence of record demonstrates treatment for, diagnosis of, or x-ray evidence of arthritis other than of the lumbar spine and right hand, the Board finds that service connection for arthritis other than the lumbar spine and right hand must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral Carpal Tunnel Syndrome

The Veteran mentioned in passing on his substantive appeal that loading guns on the U.S.S. Keppler during his period of deployment in the waters of the Republic of Vietnam caused a number of his problems, including his carpel tunnel syndrome.  In his October 2012 hearing, the Veteran stated that his carpel tunnel syndrome began during military service, and was related to his service-connected hand disability.

Review of the Veteran's service treatment records documents that his wrists were normal on entrance into military service in January 1970.  In July 1970, the Veteran dropped a block on his right hand and lacerated his right middle finger.  The right middle finger was negative for a fracture at that time and the Veteran was treated for that injury.  No follow-up treatment for that injury was shown in the records.  In January 1972, the Veteran complained of right hand pain in his right small (fifth) finger, which he injured in November 1971.  The Veteran was evaluated and was found to have an old laceration on the right small little finger at the flexor profundus.  Examination did not demonstrate any sensory deficit in the tip of the finger, or in the rest of the hand.  The Veteran was given light duty and underwent removal of the flexor profundus tendon in the right fifth finger beyond the lumricale origin, which was a clean site, in February 1972.  Examination prior to the surgery on February 14, 1972 demonstrated gradually increased pain but no sensory deficit.  

The Board notes that the Veteran was seen for follow-up appointments on February 18, February 25 and March 3, 1972.  By the end of those follow-ups, the Veteran had no pain and there was no noted sensory deficits in any of those notes, nor did the Veteran voice any complaints regarding any numbness, tingling or any other sensory problems in his right hand or bilateral wrists throughout those records pertaining to his right hand injuries.  The Veteran underwent a separation examination in January 1974, at which time his right hand and bilateral wrists were noted as being normal.  The Board notes that the Veteran has already been service-connected for the right hand lacerations and surgical residuals noted above.

Following discharge from the military, post-service medical records from 1988 to 2011 are of record from the Veteran's private treatment center, Collom and Carney Clinic, are shown to have the first complaint of any numbness or other carpel tunnel complaints in August 1997.  In an August 19, 1997 treatment record, the Veteran complained of problems sleeping, at which time he additionally reported that his hands would go to sleep at night sometimes and would wake up rubbing them.  The Veteran underwent a nerve conduction test of his upper extremities in August 1997, during which it was noted that the Veteran had carpel tunnel syndrome in the right hand.  

Approximately two weeks later, on August 28, 1997, the Veteran was examined for his complaints regarding his bilateral hands.  Dr. D.B. noted that the Veteran worked with his hands considerably and was noted to have pain and numbness in his hands, right greater than left.  It was noted that it wakes him up at night and makes sleeping difficult overall; the Veteran's symptoms included pain at both the elbow and wrist bilaterally.  After physical examination and review of the nerve conduction tests, Dr. D.B. diagnosed the Veteran with bilateral carpel tunnel syndrome and bilateral ulnar compression.  The Veteran was issued splints to wear and told to adjust his sleeping position at night.  The Veteran had a follow up for that condition in September 1997, at which time x-rays of his bilateral wrists were taken and were shown to be negative; the same diagnosis was continued.  The Veteran missed a follow up appointment for that condition in November 1997.  

The Veteran's subsequent private treatment records demonstrate continued treatment for bilateral carpel tunnel syndrome, including a nerve conduction test in November 2003 which demonstrated bilateral carpel tunnel syndrome; none of those records addresses the etiology of the Veteran's carpel tunnel syndrome.  They do, however, demonstrate that the Veteran had a right carpel tunnel release procedure in 2004.

The Veteran underwent a VA Agent Orange Registry examination in March 2008, at which time he was diagnosed with a history of carpel tunnel syndrome.  No opinion regarding etiology was rendered at that time.

The Veteran underwent a VA examination of his carpel tunnel syndrome in September 2010.  In that examination, the Veteran was noted as having a carpel tunnel release in either 2001 or 2002.  The examiner gave an extensive history of the right hand injury in service, including that there were no sensory deficits during military service.  The examiner noted that the Veteran gave an employment history after service as an electrician for 8 years, and then with the Department of Defense until his retirement in 2007 with computers and paperwork.  The Veteran reported that he began to develop right hand pain in the mid-to-late 1990s, and the examiner noted confirmation of that in the 1997 treatment records from Dr. D.B.  The examiner discussed in detail the above noted treatment records from Dr. D.B.  

After physical examination, the examiner diagnosed the Veteran with bilateral carpel tunnel syndrome unrelated to the Veteran's right hand disability.  He noted that the Veteran's first complaint and diagnosis of any carpel tunnel syndrome was in 1997; he noted that Dr. D.B. documented that the Veteran used his hands repetitively at that time.  The examiner additionally noted the Veteran's employment history which required use of a computer to perform his paperwork.  He further noted that the Veteran's service treatment records did not document any sensory deficits with his injury on active service; he noted that the sensory deficits began in the 1990s and appeared to be unrelated to the Veteran's hand injury in the military, which clearly documented and checked for sensory deficits and there were none as a residual of his service-connected right hand disability.

On the basis of the foregoing, the Board finds that service connection for bilateral carpel tunnel syndrome must be denied.  First, the Board concedes that the Veteran is currently diagnosed with bilateral carpel tunnel syndrome, and therefore the first element of service connection has been met.

Insofar as the Veteran has argued continuity of symptomatology since military service by stating that his bilateral carpel tunnel syndrome began in service, the Board finds that the Veteran is simply not credible in that assertion.  The Board recognizes that the Veteran is competent to state medical history and to relate his symptomatology.  With regard to credibility, however, the Veteran was extensively examined, particularly his right hand, in service and no sensory defects, including any numbness, tingling or any other carpel tunnel symptomatology was noted during that time.  The Veteran's first complaints of any carpel tunnel symptoms was in 1997, when he was initially diagnosed with that condition and documented to have a job with repetitive features.  The Board notes further that the Veteran gave a medical history in his September 2010 VA examination of carpel tunnel symptoms developing in the mid-to-late 1990s.  In fact, the Board notes that the October 2012 hearing is the first such time that the Veteran reported his carpel tunnel symptoms began during military service, though he alluded to such possibly being the case in his substantive appeal.  

The Board notes that such statements are inconsistent with his prior statements of medical history throughout the record, not corroborated by the contemporaneous medical evidence both in military service, particularly from 1997, and were made during a hearing in which the Veteran may be potentially bias in reporting onset of his symptoms due a pecuniary interest.  Instead, the Board finds the Veteran's reports of medical history prior to his hearing, particularly in his September 2010 VA examination and the 1997 treatment records, to be more credible and probative as they are made during medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Because the Board finds the Veteran's statements as to continuity of symptomatology to be not credible, and the objective evidence demonstrates that the Veteran's carpel tunnel syndrome was not diagnosed in service or until many years thereafter, the Board finds that service connection on continuity of symptomatology is not warranted in this case.  See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Finally, the Board finds that the competent medical evidence of record does not demonstrate a link to military service.  With respect to the Veteran's competency to offer an opinion as to etiology, given the nature of the disorder at issue, which is a pathology not readily observable to the eye, and which has symptoms which are far from unique to carpal tunnel syndrome, the Board finds he is not competent to offer an opinion as to etiology.

While the Veteran's private doctors would be competent to make such opinions, none of the treatment records from 1988 through 2011 document any such relationship to service or to his right hand injury.  In fact, Dr. D.B.'s records impliedly connect the Veteran's bilateral carpel tunnel syndrome to his post-service job's repetitive tasks, though an actual opinion is never stated specifically regarding etiology.

Thus, the Board is left with the September 2010 VA examiner's opinion as the only competent medical opinion in the record regarding the Veteran's bilateral carpel tunnel syndrome.  Unfortunately, that opinion does not relate his condition to military service.  The examiner specifically noted that the Veteran's bilateral carpel tunnel syndrome was not shown in service; while the Board does note that the examiner never specifically addressed the Veteran's contention that his bilateral carpel tunnel syndrome was related to loading guns during deployment to the Republic of Vietnam, the Board finds the examiner's opinion is adequate.  First, the Board notes that such a statement by the Veteran was already found to be not credible above because of his inconsistent statements of medical history and because of the lack of contemporaneous evidence, as well as the large gap between discharge from service and seeking treatment for that condition.  Simply put, the Veteran's contention that his bilateral carpel tunnel syndrome stems from loading guns in service is not credible as his statements that such began in service have already been found to be not credible, and because the evidence from that time does not demonstrate any treatment in service for his carpel tunnel symptoms.  

Second, the examiner addressed whether the Veteran had any bilateral carpel tunnel in service and noted that the Veteran's carpel tunnel syndrome was not shown in service, but rather began in the mid-to-late 1990s.  As there were no carpel tunnel symptoms or other complaints shown in service, as the examiner noted that there were no sensory deficits noted, the examiner's opinion is adequately supported by the evidence of record, and that the examiner's opinion adequately addresses the Veteran's contentions regarding carpel tunnel syndrome while in service due to loading guns.

Moreover, the examiner specifically addressed whether the Veteran's carpel tunnel was related to his right hand injury.  The examiner stated such was not the case because there were no sensory deficits associated with that disability in service or for many years thereafter.  Instead, the examiner noted that the Veteran began complaining of carpel tunnel syndrome in 1997, as noted by Dr. D.B., and that at that time the Veteran was shown to have a job which required repetitive tasks with his hands, including computer use to complete paperwork.  He did not link the Veteran's bilateral carpel tunnel syndrome to military service, to include his right hand disability.  

As there is no other competent evidence of record, the Board must find at this time that the evidence of record does not support a finding of relationship to military service or to a service-connected disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for arthritis other than of the lumbar spine and right hand is denied.

Service connection for bilateral carpel tunnel syndrome is denied.


REMAND

As noted in the Introduction, the Veteran was awarded service connection for PTSD and tinnitus and assigned a 30 percent evaluation, effective April 29, 2008, and 10 percent evaluation, effective February 18, 2008, respectively, in the May 2010 rating decision.  In an October 2010 correspondence, the Veteran stated that he met with a DRO in May 2010 and that he still disagreed with all of the issues, including PTSD and tinnitus, as well as his hearing loss and hand disabilities.  

While the Board notes that the Veteran has not explicitly disagreed with the assigned disability evaluations for PTSD and tinnitus in that statement, it is quite clear that the Veteran is unhappy with how those issues have been handled thus far.  Accordingly, the Board liberally construes those statements to be a notice of disagreement with the assigned initial evaluations for PTSD and tinnitus.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Since the Veteran properly submitted a notice of disagreement within a year of the initial evaluations of his PTSD and tinnitus, he has properly initiated the appeals process in regard to those claims.  See 38 C.F.R. § 20.200 (2012).  Accordingly, VA has a duty to issue a statement of the case on those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to those issues.

Regarding the lumbar spine disorder, the Veteran has stated that he hurt his back loading ammunition while deployed in Vietnam; the Veteran's service treatment records demonstrate that he was seen a single time in April 1973 for intercostal muscle spasms at the T9-11 in the mid-back, not the lumbar spine.  

However, VA treatment records from August 1979, note that the Veteran injured his back loading ammunition into a M163A1 gun, which the Board notes appears to be a mobile anti-aircraft gun.  Obviously, the Veteran's current DD-214 does not demonstrate service in August 1979; however, the use of such guns seems to raise the question in this case as to whether the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during that period of time.  The Board therefore finds that a remand of the lumbar spine is necessary in order to verify whether the Veteran had any ACDUTRA or INACDUTRA after his separation in 1974, and particularly in August 1979.

With regards to the claims of service connection for sinusitis, stomach, genitourinary and skin disorders, and in light of the Board's above finding of presumed exposure to herbicides in service, a remand of those issues is necessary in this case in order to afford VA examinations to the Veteran in order to determine whether those claimed disorders began in or are related to service, to include presumed herbicide exposure therein.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Moreover, with respect to the increased evaluation for the Veteran's right hand disability, he last underwent a VA examination of that disability in September 2010.  During his September 2012 hearing, the Veteran indicated that his grip in his right hand was weakening and that he was getting progressively worse symptomatology with time; the Board notes that at least the weakening grip symptom is a new complaint since the September 2010 examination and the Board views such as evidence of a potentially worsening of his right hand disability since the September 2010 examination.  The Board therefore finds that a remand is necessary in order to afford the Veteran another VA examination in order to determine the current nature and extent of his right hand and fingers disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With regard to the Veteran's claim for increased evaluation of his bilateral hearing loss, the Board notes that he submitted private audiograms from January and February 2008.  The Board is unable to determine from those records whether the speech discrimination reported in those documents conforms to the Maryland CNC test.  The Board therefore finds that it must remand the increased evaluation claim in order for the RO to attempt to clarify with the treatment provider whether the Veteran's audiograms conform to the necessary VA regulations, including whether the audiologic testing included the proper Maryland CNC testing.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (VA may not reject a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied); see also Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board has the ability to interpret private audiological findings in its role as fact-finder).  Thus, on remand, the RO should contact the treatment providers for any private audiogram in the claims file and ask that provider to clarify whether the Veteran's audiograms used the Maryland CNC test.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2012), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claims for increased evaluation of PTSD and tinnitus (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Shreveport VA Medical Center, or any other VA medical facility that may have treated the Veteran, which have not already of record and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for any of his claimed lumbar spine, sinusitis, skin, genitourinary, stomach, left ear hearing loss, and right hand disorders, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Attempt through official sources to verify whether the Veteran had any ACDUTRA or INACDUTRA service after his discharge from service in February 1974, including specifically in August 1979.

5.  Confirm with the Veteran's private audiologists whether the Maryland CNC test was used in the audiometric testing for any private audiogram of record which has not already been shown to have been Maryland CNC-compliant.

6.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any sinusitis is related to service, to include herbicide exposure therein.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any sinus disorders found, including sinusitis.  The examiner should opine as to whether any sinus disorder found, including sinusitis, is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include herbicide exposure therein.

The examiner should discuss the Veteran's statements regarding the onset of his symptoms, and any lay statements regarding continuity of symptomatology.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any skin disorder is related to service, to include herbicide exposure therein.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any skin disorders found, dermatitis and eczema as noted in the Veteran's private treatment records.  The examiner should opine as to whether any skin disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include herbicide exposure therein.

The examiner should discuss the Veteran's statements regarding the onset of his symptoms, and any lay statements regarding continuity of symptomatology.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any genitourinary disorder is related to service, to include herbicide exposure therein.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any genitourinary disorders found, including a left renal stone and residuals of bladder cancer.  The examiner should opine as to whether any genitourinary disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include herbicide exposure therein.

The examiner should discuss the Veteran's statements regarding the onset of his symptoms, and any lay statements regarding continuity of symptomatology.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any stomach disorders, including GERD and IBS, are related to service, to include herbicide exposure therein.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any stomach disorders found, including GERD and IBS.  The examiner should opine as to whether any stomach disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include herbicide exposure therein.

The examiner should discuss the Veteran's statements regarding the onset of his symptoms, and any lay statements regarding continuity of symptomatology.  The examiner should also specifically discuss the Veteran's October 1973 abdominal pain and stomach issues during service, as well as the Veteran's long post-service history of ulcers beginning in the late 1970's-early 1980's as documented in the post-service VA treatment records.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his right hand disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to whether there is any muscle injury of the right hand due to the lacerations he sustained in service.  The examiner should also indicate the range of motion, ankylosis, and any other symptomatology associated with the Veteran's right hand.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  

Additionally, the examiner should discuss any scars associated with the Veteran's right hand disability, to include whether such are deep or superficial, linear or nonlinear, or unstable or painful.  A measurement of the area of each scar should also be obtained.

The examiner should also address the Veteran's lay complaints of symptoms, including weakening of his grip strength.

Finally, the examiner should discuss the effect of the Veteran's right hand disability has on his employment; and if he is no longer employed, the examiner should opine as to whether the Veteran is precluded from substantially gainful employment as a result of his right hand disability.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

11.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, sinusitis, skin, genitourinary, and stomach disorders, as well as his increased evaluation claims for left ear hearing loss and his right hand disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


